                Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
 CHUBB INSURANCE COMPANY OF
 NEW JERSEY and EXECUTIVE RISK
 INDEMNITY, INC.
                                                                           Index No.: 1:21-mc-00448
           Petitioners,
                                                                           Relates to subpoena issued in
    -against-
                                                                           S.D. Fla. Case No. 1:20-cv-20569
    JEAN-FRANCOIS SERVAL,
          Respondent.
-----------------------------------------------------------------------X

                     THE CHUBB PARTIES’ MOTION TO ENFORCE
                  SUBPOENA ISSUED TO THE PURPORTED MAJORITY
                PARTNER OF PLAINTIFF CONSTANTIN ASSOCIATES, LLP

         Petitioners Chubb Insurance Company of New Jersey (“Chubb New Jersey”) and

Executive Risk Indemnity, Inc. (“Executive Risk”) move, pursuant to Fed. R. Civ. P.

45(d)(2)(B)(i), for entry of an order compelling Jean-Francois Serval, the purported

majority partner of Plaintiff Constantin Associates, LLP, to appear for deposition and

produce documents.1

                                            EXECUTIVE SUMMARY

         This discovery dispute arises from an insurance coverage action involving what is

commonly known as a Coblentz agreement2 in the Southern District of Florida (the “SDFL




1 Legend of parties: SDFL Case Defendants/ Counter-Plaintiffs Chubb New Jersey and Executive Risk
are collectively referred to as the “Chubb Parties.” SDFL Case Plaintiffs/ Counter-Defendants ECB USA,
Inc., Atlantic Ventures, Corp., and G.I.E. C2B are collectively referred to as the “ECB Parties.” SDFL
Case Plaintiff/ Counter-Defendant Constantin Association, LLP is referred to as Constantin Associates.
The Chubb Parties, the ECB Parties, and Constantin Associates are collectively referred to as the
“Parties.” Non-party Control Associates/ Constantin Group LP D/B/A Constantin Control Associations LP
is referred to as “Control Group.”
2 Under Florida law, a Coblentz agreement “involves an agreement for entry of a consent judgment
against an insured in situations where the insurer declines to defend or offers to defend under a
reservation of rights. … In return for a stipulated judgment, the claimant agrees not to execute against


                                                          1
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 2 of 14




Case”). A material issue in this litigation is whether Constantin Associates qualifies as a

subsidiary under the applicable insuring agreement between Chubb New Jersey and

Control Group. Constantin Associates has admitted that it has no documents to support

this theory. However, the Plaintiffs have speculated that various oral agreements qualify

Constantin Associates as a subsidiary under the insuring agreement.

       Mr. Serval is one of two partners—and allegedly the majority partner—of Plaintiff

Constantin Associates, a New York partnership that maintains its principal office in

Manhattan. Mr. Serval also apparently is a party to the oral agreements that allegedly

qualify Constantin Associates as a subsidiary of Control Group. Despite being one of the

two partners3 of one of the Plaintiffs in the SDFL Case, Mr. Serval has resisted appearing

for deposition. He should be ordered to do so and also to produce any requested documents.

                              LEGAL STANDARD UNDER RULE 45

       “Rule 45(c) provides in relevant parts that a subpoena may command a person to

attend a deposition or to produce documents no more than 100 miles from where that

person ‘resides, is employed, or regularly transacts business in person.’” Probulk Carriers

Ltd. v. Marvel Int’l Mgmt. & Transp., 180 F. Supp. 3d 290, 293 (S.D.N.Y. 2016) (Kaplan,

J.) (quoting Fed. R. Civ. P. 45(c)(1)). The Subpoena here required compliance within the

Southern District of New York. “At any time, on notice to the commanded person, the

serving party may move the court for the district where compliance is required for an

order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i).


the insured.” Mid-Continent Cas. Co. v. Am. Pride Bldg. Co., LLC, 601 F.3d 1143, 1147 n.2 (11th Cir.
2010) (citing Coblentz v. Am. Sur. Co. of N.Y., 416 F.2d 1059 (5th Cir. 1969)).
3 While the point may be disputed, Constantin Associates has produced documents in the SDFL case,

that, on their face, indicate that Mr. Serval is its majority partner, inasmuch as those documents
indicate that (1) he is the 85% owner; (2) Adriana Agbo is the minority partner with 15% ownership;
and (3) there are no other partners.


                                                 2
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 3 of 14




                        PROCEDURAL HISTORY OF THE SUBPOENA

       On January 20, 2021, Chubb New Jersey provided notice that it intended to serve

a subpoena on Mr. Serval and, pursuant to Fed. R. Civ. P. 45(a)(4), provided a copy of the

proposed subpoena (the “Serval Subpoena”) to counsel for Constantin Associates and the

ECB Parties.4 The relevant parties then entered into a stipulation dated February 17,

2021 regarding the Subpoena (the “Serval Subpoena Stipulation”). 5

       On March 12, 2021, Mr. Serval and Constantin Associates served objections to the

Serval Subpoena (the “March 12, 2021 Objection”). 6 The March 12, 2021 Objection

indicated that Mr. Serval objected to the Serval Subpoena to depose him based on the

French Blocking Statute and speculated that Mr. Serval would face potential crimin al

and civil penalties if he were to testify and further asserted that because Mr. Serval is

not a party to the SDFL Case, the court does not have jurisdiction over him. 7

       Following the March 12, 2021 Objection, by email from its undersigned counsel

dated March 26, 2021, the Chubb Parties proposed an additional stipulation where the

Chubb Parties “would forego seeking to enforce the Subpoena—and essentially have the

Court sustain the objection, if it were to be agreed that (i) Mr. Serval will not submit any

declaration, affidavit, or other similar written statement to be filed or submitted with

any motion or other submission in this case; and, (ii) Mr. Serval will not testify at trial.” 8

By email dated April 1, 2021, counsel for Constantin Associates rejected that proposal. 9


4 See Exhibit 1, Serval Subpoena. Subsequently, the Serval Subpoena was twice amended to account
for scheduling changes and to include deposition topics and the production of documents.
5 See Exhibit 2, Serval Subpoena Stipulation.

6 See Exhibit 3, March 12, 2021 Objection.

7 See id.

8 See Exhibit 4 (March 26, 2021 email between counsel).

9 See Exhibit 5 (April 1, 2021 email between counsel).




                                               3
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 4 of 14




       On May 10, 2021, the Chubb Parties served the Serval Subpoena on Mr. Serval

via email to his business email address: jfserval@constantinusa.com and by FedEx to his

apartment in Manhattan, his house in France, and his business office in France. 10 FedEx

provided confirmation of delivery to Mr. Serval’s addresses in Manhattan and France the

same week.11

                      WHO IS JEAN-FRANCOIS SERVAL AND WHY IS
                     HIS DEPOSITION MATERIAL TO THE SDFL CASE?
       Constantin Associates is a limited liability partnership registered in New York. 12

It is undisputed that Mr. Serval is one of the two partners of Constantin Associates, along

with Adriana Agbo. Constantin Associates publicly claims “it implements a direct

personnel of around fifty professionals, in its offices in New York and San Francisco

under the management of Daniel Nagle, Jean-François Serval, Adriana Agbo, and Marc

Biquard.”13 In addition to managing around 50 professionals in New York, Mr. Serval

owns an apartment in Manhattan.14

       Further, in their January 19, 2021 interrogatory responses, the ECB Parties

indicated that Mr. Serval provided an oral proxy of his majority voting rights to Control

Group, which, according to the ECB Parties, qualifies Constantin Associates as a

“Subsidiary” under the insuring agreement that is the subject of the SDFL Case. 15



10 See Exhibit 6 (May 10, 2021 Letter from Chubb Parties’ Counsel to Constantin Associates’ Counsel
Regarding Service by Email and FedEx).
11 See Exhibit 7 (May 14, 2021 Letter from Chubb Parties’ Counsel to Constantin Associates’ Counsel

Regarding FedEx Confirmations of Delivery of Serval Subpoena).
12 See Exhibit 8 (Constantin Associates’ registration from the New York State – Division of

Corporations).
13 See Exhibit 9 (Constantin Associates’ marketing brochure).

14 See Exhibit 6, at Exhibit E (Mr. Serval’s Manhattan apartment).

15 See Exhibit 10 (ECB Parties’ January 19, 2021 Responses to Chubb New Jersey’s First Set of

Interrogatories, at Response to Interrogatory No. 1).


                                                4
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 5 of 14




However, Constantin Associates has indicated that there are no documents related to

this proxy.16 Among other things, this is why it is necessary for the Chubb Parties to

depose Mr. Serval. It is clear that Mr. Serval’s testimony is relevant to the facts at issu e

in the SDFL Case.17

       Obviously, the best source to verify this information would be a written

partnership agreement or operating agreement from Constantin Associates. Previously ,

Constantin Associates claimed it has no operating agreement, and, with respect to a

partnership agreement, if Constantin Associates had one, it claims that agreement could

not be found after a diligent search. 18 More recently, however, Constantin Associates

stated that it has an oral partnership agreement.19 Without any documentation to show

that Constantin Associates is a subsidiary of Control Group, Mr. Serval’s deposition is

critical to resolving these discrepancies, providing reliable answers, and assisting in the

resolution of the SDFL Case.

       The bottom line is that Mr. Serval’s testimony is required to sort out the details of

his ownership interest in Constantin Associates and the alleged oral proxy that the ECB

Parties claim he gave to Control Group 15 years ago. Mr. Serval undoubtedly has “unique,

non-repetitive, firsthand knowledge of the facts at issue in this case.” Apple Inc. v.

Corellium, LLC, 2020 WL 1849404, at *3 (S.D. Fla. Apr. 13, 2020) (Matthewman, M.J.)



16 See Exhibit 11 (Chubb New Jersey’s September 25, 2020 Subpoena for Documents to Constantin
Associates); Exhibit 12 (Constantin Associates’ October 8, 2020 Response to that Subpoena).
17 No relevance objection has been asserted to the Serval Subpoena.

18 See Exhibit 13 (Chubb New Jersey’s January 10, 2021 Amended Subpoena for Deposition to

Constantin Associates, at Schedule B ¶¶ 1-2); Exhibit 14 (Chubb New Jersey’s January 10, 2021
Amended Subpoena for Documents to Constantin Associates, at Exhibit A ¶¶ 1-2); Exhibit 15
(Constantin Associates’ February 22, 2021 Response to January 20, 2021 Subpoenas, at ¶¶ 1-2).
19 See Exhibit 16 (Constantin Associates’ April 26, 2021 Response to Chubb Parties’ First Request for

Admissions, at ¶¶ 101-03).


                                                 5
           Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 6 of 14




(permitting deposition of one of the plaintiff’s alleged “apex” employees); Chevron Corp. v.

Donziger, 2013 WL 1896932, at *1 (S.D.N.Y. May 7, 2013) (Francis, M.J.) (holding that

deposition of plaintiff’s chairman and CEO was permitted due to him having “relevant

knowledge” and “personal knowledge of the…issues…underlying the…litigation”); Scott v.

Chipotle Mexican Grill, Inc., 306 F.R.D. 120, 122 (S.D.N.Y. 2015) (Netburn, M.J.) (directing

defendant’s co-CEO to be produced for deposition because, “[a]lthough his knowledge may

not be unique, it is relevant and non-cumulative because of [defendant’s] own

unwillingness or inability to be forthcoming with discovery on this matter”).

       Moreover, the Chubb Parties have exhausted written discovery on this issue and

a deposition of anyone other than Mr. Serval as to his recollection of something he said

(but never wrote down) more than fifteen years ago would be, at best, dou ble-hearsay.

                        THE ARGUMENTS IN THE MARCH 12, 2021
                           OBJECTION ARE WITHOUT MERIT

       Based on the weight of the applicable case law, Mr. Serval should be required to

appear for deposition.     Federal   courts have overwhelmingly        rejected   subjectin g

themselves to the French Blocking Statute and have instead applied the standard

Federal Rules of Civil Procedure to similar factual circumstances.

       Mr. Serval is one of two partners of Constantin Associates—the assignor of the

Coblentz assignment at the center of this case. Additionally, since the Serval Subpoena

Stipulation was entered into, Plaintiffs filed a Fourth Amended Complaint on February

26, 2021, see [SDFL ECF No. 79], wherein Constantin Associates was added as a plaintiff.

       Mr. Serval, as one of two partners of Plaintiff Constantin Associates, a limited

liability partnership, qualifies as a director, officer, and/or managing agent of Constantin

Associates. As such, he is considered to be a party to this action—a Plaintiff—and as a



                                             6
           Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 7 of 14




Plaintiff he is subject to being deposed in the forum where the action is pending. See In

re Willingham, 2014 WL 3697556, *4 (Bankr. M.D. Fla. July 18, 2014) (“Foreign nationals

who qualify as managing agents of a party may be subject to deposition pursuant to

notice.”) (quoting Calderon v. Experian Information Solutions, Inc., 290 F.R.D. 508, 517

(D. Idaho 2013)); Levick v. Steiner Transocean, Ltd., 228 F.R.D. 671, 672 (S.D. Fla. 2005)

(“The general rule is that a plaintiff who brings suit in a particular forum may not avoid

appearing for examination in that forum.”).

       Nonetheless, the Chubb Parties have not insisted on exercising their right to

depose Mr. Serval in the SDFL. They have not even insisted on deposing Mr. Serval at

all. The Chubb Parties have instead offered to refrain from deposing Mr. Serval if the

ECB Parties and Constantin Associates will stipulate that he will not testify at trial.

That offer was refused. The Chubb Parties have also offered to depose Mr. Serval by

videoconference, which was also refused. But Mr. Serval is not legally entitled to refuse

all of the Chubb Parties’ reasonable proposals. Indeed, in a similar situation where a

party made both of those reasonable proposals to the opposing party, the court held that

the opposing party must accept one of them. See id. at *4-5.

                     MR. SERVAL’S COUNSEL ALREADY AGREED TO
                      ACCEPT SERVICE OF THE SERVAL SUBPOENA
       Mr. Serval also contends that the Serval Subpoena still has not been properly

served. However, one of the purposes of the Serval Subpoena Stipulation was to

accomplish service of the Serval Subpoena. The Chubb Parties understood that Mr.

Serval was reserving objection under the French Blocking Statute but that the Serval

Subpoena was served by the Serval Subpoena Stipulation. Otherwise, there would have

been no reason for any stipulation in the first place. Courts in this district, the district



                                              7
                Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 8 of 14




where the case is pending, and many others, have found that counsel can accept service

on behalf of their client. See JPMorgan Chase Bank, N.A. v. IDW Grp., LLC, 2009 WL

1313259, at *2-3 (S.D.N.Y. Nov. 11, 2020) (Gardephe, J.) (accepting service of subpoena

by serving counsel via email and certified mail); Baron Philippe De Rothschild, S.A. v.

Paramount Distillers, Inc., 1995 WL 86476, at *1 (S.D.N.Y. Mar. 1, 1995) (Buchwald,

M.J.); Knopf v. Esposito, 2020 WL 6589593, at *2 (S.D.N.Y. Nov. 11, 2020) (ruling that

serving a subpoena on a witness may be made “through an email to [his counsel] having

already hand delivered a subpoena for his deposition to her law firm”); Watkins v.

Ramirez, 2015 WL 5118365, at *3 (S.D. Fla. Aug. 31, 2015) (Bloom, J.) (ruling that service

upon counsel is effective when client authorizes attorney to accept service); Tiki Shark

Art Inc. v. CafePress, Inc., 2014 WL 3928799, at *5 (D. Haw. Aug. 12, 2014) (Seabright,

J.) (“[S]ervice of a Rule 45 subpoena may also be accomplished where counsel accepts

service on behalf of a non-party witness.”).

           Mr. Serval agreed to accept service of the Serval Subpoena, through his counsel,

by indicating that “it is agreed that the Serval Deposition Subpoena shall be deemed served

as of the Effective Date of the February 17, 2021 Serval Deposition Subpoena Stipulation ;”

what was reserved was the right to lodge objections pursuant to Article 1 of Law No. 68-

678 of 26 July 1968, which is commonly referred to as the “French Blocking Statute.” 20

                           THE OBJECTIONS UNDER THE FRENCH
                          BLOCKING STATUTE ARE WITHOUT MERIT
           On the merits, Mr. Serval indicates that “any attempt to compel by subpoena Mr.

Serval to attend a deposition in this action would also violate the French Blockin g




20   Exhibit 2, ¶¶ 4-6.


                                               8
             Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 9 of 14




Statute.”21 However, Supreme Court precedent is clear that the French Blocking Statute

cannot prohibit the discovery process in the American judicial system so long as the

proceedings do not take place in a foreign country. Société Nationale Industrielle

Aérospatiale v. U.S. Dist. Ct. for the S. Dist. of Iowa, 482 U.S. 522, 544 (1987). Further,

statutes such as the French Blocking Statute “do not deprive an American court of the

power to order a party subject to its jurisdiction to produce evidence even though the act

of production may violate that statute.” Id. at 544 n.29. The holding in Aérospatiale has

been followed by federal courts around the country. 22 In addition, many other federal

courts, while not applying or predating Aérospatiale, have similarly held that they would

not subject themselves to the French Blocking Statute. 23

        One of the arguments that Mr. Serval advances is that participating in discovery

will subject him to being prosecuted by the French government for violating the French

Blocking Statute.24 This is a classic argument that French citizens or entities have used




21 See Exhibit 3, ¶ 4.
22 Rich v. KIS Cal., Inc., 121 F.R.D. 254, 258 (M.D.N.C. 1988) (Eliason, M.J.) (holding that the French
Blocking Statute does not impinge on an important sovereign interest of France); Meadwestvaco Corp.
v. Rexam PLC, 2010 WL 5574325, at *2 (E.D. Va. Dec. 14, 2010) (Jones, M.J.) (“Defendants have made
no showing that disclosure of the information plaintiffs seek would compromise French sovereignty.”);
Metso Minerals Indus., Inc. v. Johnson Crushers Int’l, 276 F.R.D. 504, 505 (E.D. Wis. 2011) (Adelman,
J.) (concluding that Aérospatiale already dismissed plaintiffs’ argument that they fear prosecution in
France for violating the French Blocking Statute); In re Global Power Equip. Grp. Inc., 418 B.R. 833,
851 (Bankr. D. Del. 2009) (Shannon, J.) (applying the Supreme Court’s comity analysis in Aérospatiale
and finding that the Federal Rules of Civil Procedure would be used to obtain the information located
in France); In re Air Cargo Shipping Servs. Antitrust Litig., 278 F.R.D. 51, 54-55 (E.D.N.Y. 2010)
(Pohorelsky, M.J.) (same).
23 Adidas (Canada) Ltd. v. S.S. Seatrain Bennington, 1984 WL 423 (S.D.N.Y. May 30, 1984) (Leval,

J.); Bodner v. Banque Paribas, 202 F.R.D. 370 (E.D.N.Y. 2000) (Go, M.J.); Strauss v. Credit Lyonnais,
S.A., 242 F.R.D. 199, 228 (E.D.N.Y. 2007) (Matsumoto, M.J.) (ruling that that discovery would go
through the Federal Rules of Civil Procedure because, among other things, “[p]laintiffs do not have
viable alternative means of securing the discovery, as the Hague Convention can be costly, uncertain
and time-consuming”).
24 See Exhibit 3, ¶ 9 (“Pursuant to the French Blocking Statute, Mr. Serval faces potential criminal and

civil penalties if he were to testify at a deposition pursuant to the Deposition Subpoena at issue.); id. ¶


                                                    9
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 10 of 14




to avoid producing discovery. Yet, courts have routinely dismissed this theory. In an

opinion that has become the leading decision on this point, while serving as a district

court judge, Judge Leval found that:

        It is inconceivable that [the French Blocking Statute] is to be taken at face
        value as a blanket criminal prohibition against exporting evidence for use
        in foreign tribunals. For if it were, French nationals doing business abroad
        would be at the mercy of their business counterparts: they would be unable
        to redress breaches and frauds committed against them by suit in foreign
        courts since they would be barred from supporting their claims with their
        documents. . . . The legislative history of the statute gives strong indication s
        that it was never expected or intended to be enforced against French
        subjects but was intended rather to provide them with tactical weapons and
        bargaining chips in foreign courts.

Adidas, 1984 WL 423, at *3. See also In re Photochromic Lens Antitrust Litig., 2012 WL

12904331, at *2 (M.D. Fla. May 2, 2012) (Jenkins, M.J.) (“[T]he danger of prosecution is

speculative.”); Bodner, 202 F.R.D. at 375 (“As held by numerous courts, the French

Blocking Statute does not subject defendants to a realistic risk of prosecution, and cannot

be construed as a law intended to universally govern the conduct of litigation within the

jurisdiction of a United States court.”); Rich, 121 F.R.D. at 258 (“In general, broad

blocking statutes, including those which purport to impose criminal sanctions, which

have such extraordinary extraterritorial effect, do not warrant much deference.”); SNP

Boat Serv. S.A. v. Hôtel le St. James, 483 B.R. 776, 787 (S.D. Fla. 2012) (Moore, J.) (citing

Aérospatiale and finding that “the bankruptcy court did not abuse its discretion when it

disregarded the French blocking statute and ordered that representatives of [the debtor

French corporation] be deposed”); Crystal Cruises, Inc. v. Rolls-Royce PLC, 2011 WL

11555506, at *1 (S.D. Fla. Nov. 8, 2011) (O’Sullivan, M.J.) (citing Aérospatiale, Judge



14 (“Further, the possibility of criminal prosecution weighs in favor of the Hague Convention
mechanisms being employed since Mr. Serval did not impose the potential hardship upon himself . . . .”).


                                                  10
          Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 11 of 14




O’Sullivan found “that the French Blocking Statute does not prevent this Court from

compelling Converteam to provide responses to Plaintiffs’ discovery requests pursuant to

the Federal Rules of Civil Procedure”); see also Vitality Sys., Inc. v. Sogeval Labs., Inc.,

2010 WL 11507286 (M.D. Fla. Feb. 3, 2010) (Jenkins, M.J.) (same).

       Constantin Associates has also contended that Hague Convention procedures are

more appropriate because Mr. Serval is a non-party. This argument is flawed. Constantin

Associates raised Coloplast A/S. v. Generic Med. Devices, Inc., 2011 WL 6330064 (W.D.

Wash. Dec. 19, 2011) (Settle, J.) to note that international treaties must be followed in

order to depose a foreign party who is not subjected to an American court’s jurisdiction .

This case is distinguishable from the instant facts because the proposed deponent in

Coloplast was not subpoenaed and the court analyzed this issue under Fed. R. Civ. P. 30,

not based on the French Blocking Statute or the procedures under the Hague Convention.

Id. at *3. Here, Mr. Serval was subpoenaed and his counsel agreed to the Serval

Subpoena Stipulation on February 17, 2021.

       Another flaw in this argument is that non-parties do not receive different

treatment than parties under the Hague Convention. The Supreme Court held in

Aérospatiale that “the text of the Convention draws no distinction between evidence

obtained from third parties and that obtained from the litigants themselves.”

Aérospatiale, 482 U.S. at 541. Further, in In re Vivendi Universal, S.A. Sec. Litig., 2006

WL 3378115 (S.D.N.Y. Nov. 16, 2006) (Pitman, M.J.), a non -party sought a protectiv e

order to require the discovery of documents to go through the Hague Convention. Id. at

*1. Despite the non-party being threatened with prosecution by French agencies for

potentially violating the French Blocking Statute, Judge Pitman found that the




                                            11
            Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 12 of 14




“speculative possibility of prosecution is insufficient to displace the Federal Rules of Civil

Procedure,” and granted the plaintiffs’ motion to compel the non-party to produce the

documents. Id. at *4.

                          THE SERVAL SUBPOENA WAS SERVED
                        UPON MR. SERVAL VIA EMAIL AND FEDEX

       District courts in and outside of the Second Circuit recognize that email,

independently or in conjunction with other manners of service, satisfy Rule 45’s service

requirements for a subpoena. See, e.g., S.E.C. v. Genovese, 2018 WL 2244466, at *6

(S.D.N.Y.   Feb.   16, 2018) (Koeltl,     J.) (ruling   that the plaintiff     may    “[s]erve

any…subpoenas, including subpoenas to non-parties, by personal service, facsimile,

overnight courier, email, or first-class mail on an individual, entity, or the individual’s or

entity’s attorney”); S.E.C. v. Spark Trading Grp., LLC, 2018 WL 2244689, at *4 (E.D.N.Y.

Mar. 12, 2018) (Cogan, J.) (ruling that “[s]ervice of any …subpoenas may be made by

personal service, facsimile, email, overnight courier, or first-class mail”). Thus, when the

Chubb Parties emailed the Serval Subpoena to Mr. Serval on May 10, 2021 they effected

proper service of the Serval Subpoena. The Chubb Parties also did this through mailin g

the Serval Subpoena via FedEx to Mr. Serval.

       With respect to the Serval Subpoena being sent to Mr. Serval’s addresses in

France and via email, “service of [] third-party subpoenas…may be made by FedEx. . .

under Rule 4(f)(1) and Article 10(a) [of the Hague Convention]” as long as the receiving

state has not objected to that method of service. TracFone Wireless, Inc. v. CNT Wireless

LLC, 2019 WL 5863911, at *2-3 (S.D. Fla. Nov. 8, 2019) (Gayles, J.); TracFone Wireless,

Inc. v. Does, 2011 WL 4711458, at *5 (S.D. Fla. Oct. 4, 2011) (Turnoff, M.J.) (finding that

“service of a U.S. subpoena by mail can be made under Article 10(a) of the Hague Service



                                             12
          Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 13 of 14




Convention, provided the destination country does not object to service of foreign legal

documents by mail”); In re 3M Combat Arms Earplug Products Liab. Litig., 2020 WL

5578428, at *5–6 (N.D. Fla. Feb. 18, 2020) (Jones, M.J.) (finding that “Article 10(a)

applies to the service of discovery subpoenas on foreign nonparties” and thus finding that

a “Rule 45 subpoena, therefore, was served validly under Article 10(a) of the Hague

Service Convention” to an entity in France).

      Therefore, in addition to properly serving the Serval Subpoena on Mr. Serval via

email and to his address in New York via FedEx, the Chubb Parties also effected proper

service by mailing the Serval Subpoena to Mr. Serval via FedEx to his addresses in France.

                                      CONCLUSION

      For the reasons set forth herein, the Chubb Parties request that the Court enter

an order compelling Mr. Serval to appear for his deposition.




 Dated: May 19, 2021
                                               Aaron S. Weiss (NYAR # 4222162)
                                               Email: aweiss@carltonfields.com
                                               Carlton Fields, P.A.
                                               405 Lexington Avenue, 36th Floor
                                               New York, New York 10174
                                               Telephone: 212.785.2577
                                               Attorneys for Petitioners




                                           13
           Case 1:21-mc-00448 Document 1 Filed 05/19/21 Page 14 of 14




                                CERTIFICATE    OF   SERVICE

        I hereby certify that on May 19, 2021, the foregoing document is being served this
day on all counsel of record or pro se parties identified on the Service List by electron ic
mail.



                                                 /s/ Aaron S. Weiss



Joel S. Magolnick
Email: magolnick@mm-pa.com
John E. Kirkpatrick
Email: kirkpatrick@mm-pa.com
Marko & Magolnick, P.A.
3001 S.W. 3rd Avenue
Miami, Florida 33129
Telephone: 305-285-2000
Attorneys for ECB Plaintiffs



Roy M. Hartman
Email: rhartman@sacherzelman.com
Sacher, Zelman, Hartman, P.A.
9130 S. Dadeland Blvd, Suite 2000
Miami, Florida 33156
Telephone: 305-371-8797
Attorney for Respondent Jean-Francois
Serval and Plaintiff Constantin
Associates, LLP




                                            14
